Case 3:19-cv-00109-JHM-CHL Document 8 Filed 02/21/19 Page 1 of 2 PageID #: 719




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

GARY DAILY, ET AL.,                           )
                                              )
       Plaintiffs,                            )
                                              )
                                                             Electronically Filed
v.                                            )
                                              )
                                                         Case No. 3:19-CV-109-JHM
ZEON CHEMICALS LIMITED                        )
PARTNERSHIP,                                  )
                                              )
       Defendant.                             )

     DEFENDANT ZEON CHEMICALS LIMITED PARTNERSHIP’S MOTION TO
                            DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Zeon

Chemicals Limited Partnership respectfully moves the Court to dismiss the Complaint in its

entirety because the Complaint fails to state a claim upon which relief can be granted. As

grounds therefore, the claims Plaintiffs have attempted to bring under KRS Chapter 337 are

preempted by Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a), and

must be dismissed. Further, Plaintiffs’ claims fail because the allegations in the Complaint do

not meet the minimum pleading standards established by Supreme Court in Ashcroft v. Iqbal,

129 S. Ct. 1937 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). A Memorandum of

Law in support of Zeon’s Motion to Dismiss is filed concurrently herewith.




                                                  1
Case 3:19-cv-00109-JHM-CHL Document 8 Filed 02/21/19 Page 2 of 2 PageID #: 720




                                           Respectfully submitted,

                                           FROST BROWN TODD LLC

                                           /s/ Richard S. Cleary
                                           Richard S. Cleary
                                           rcleary@fbtlaw.com
                                           Kyle D. Johnson
                                           kjohnson@fbtlaw.com
                                           400 West Market Street, 32nd Floor
                                           Louisville, KY 40202-3363
                                           Phone: 502-589-5400
                                           Fax: 502-581-1087
                                           Counsel for Defendant Zeon Chemicals Limited
                                           Partnership

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of February, 2019, I electronically filed the
foregoing document with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to the following: rcleary@fbtlaw.com; kjohnson@fbtlaw.com; and
kennevitt@hotmail.com.

                                           /s/ Richard S. Cleary
                                           Counsel for Zeon Chemicals Limited Partnership

0123861.0716825 4813-9084-8904v2




                                              2
